                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION
  UNITED STATES OF AMERICA                         )
                                                   )
            v.                                     )    Case No. 3:18-CR-125 JD
                                                   )
  MAURICE SYLVESTER (03)                           )

                                      OPINION AND ORDER

          Police officers arrested Defendant Maurice Sylvester on November 5, 2018, when they

executed a search warrant at a suspected drug house in South Bend, Indiana. Following

Sylvester’s arrest, officers transported him to a local police station, where a search of his person

turned up $1,200 in drug money. Investigators proceeded to interview him based on his alleged

connection to the house and the activities conducted there.

          Sylvester faces one count of possession with conspiracy to distribute over 500 grams of

methamphetamine and one count of distribution of over 50 grams of methamphetamine. [DE

17]1 He now moves to suppress the evidence obtained following his arrest, including specifically

the drug money and the statements he made to police during his interview. [DE 41] He also asks

the Court to suppress his entire recorded interview based on various alleged violations of his

Fifth Amendment rights. [DE 42] The Court held an evidentiary hearing on these motions on

March 6, 2019. [DE 75] For the reasons set forth below, the Court will grant Sylvester limited

relief.

                                   FACTUAL BACKGROUND

          Police officers working together as part of the LaPorte County Drug Task Force

investigated a suspected drug distribution operation based out of a house at 601 South Illinois


                                                            
1
   The grand jury also indicted Sylvester’s codefendants, Freda Binder and Kenneth Sanders, on similar
charges.

                                                    1
Street in South Bend, Indiana. Members of this task force included Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”) agents, Michigan City Police Department detectives, and

Indiana State Police. As part of their investigation, the officers conducted multiple controlled

drug buys in late October and early November 2018. During these buys, officers performed

surveillance on the house and observed Sylvester’s codefendants taking part in the staged

transactions. At no point did officers observe Sylvester participating in these buys.

       Based on their surveillance, the officers obtained a warrant to search the house. On

November 5, 2018, no more than a few minutes after consummating another drug buy with

Sylvester’s codefendants, the officers executed that warrant. Officers knocked on the back door,

announced their presence, waited, and breached the entrance with weapons drawn. After the

officers secured the kitchen and living room, three individuals emerged from the nearest

bedroom with their hands raised: Kenneth Sanders (one of Sylvester’s codefendants); Walter

Spears; and Sylvester. The officers knew who Sanders was—they had previously seen him exit

the house to hand off suspected drug packages during several of the controlled buys. The officers

did not know Spears, although according to the government, Spears later informed them that his

family owned the house and that he was in the process of selling it to Sanders and Sylvester. [DE

50-1 at 18] None of the officers present had identified Sylvester prior to that moment. The

officers secured all three men in handcuffs.

       Before even beginning their search of the house, officers noticed large quantities of drugs

and drug paraphernalia throughout the house and in the open. Based on this observation, ATF

Special Agent Ryan Johnson (who directed the operation) decided that Sylvester should be

arrested for visiting a common nuisance. Officers then escorted Sylvester outside where a




                                                 2
uniformed South Bend Police Department officer patted him down, placed him in a marked car,

and drove him to a local police station.

        Once at the station, South Bend police conducted a more thorough body search of

Sylvester and found $1,200 in controlled buy money in his underwear. Shortly thereafter,

Detective John Dupont of the Indiana State Police and an unnamed ATF agent2 interviewed

Sylvester, during which they asked him about basic biographical information, advised him of his

Miranda rights, and then proceeded to question him regarding his suspected involvement in the

drug distribution ring. In total, the interview lasted just over twelve minutes.

                                            DISCUSSION

        As stated at the outset, Sylvester now seeks to suppress the drug money found on his

person, as well as his statements made to investigators during the interview. He advances two

main legal arguments: first, that the officers arrested him without probable cause; and second,

that the interviewing investigators violated his Fifth Amendment rights. As explained below,

however, only one subset of this second argument will succeed because the interviewing officers

impermissibly continued to question Sylvester after he invoked his right to remain silent. The

remainder of Sylvester’s arguments will not prevail.

A.      Probable Cause to Arrest

        Sylvester first challenges whether the officers had probable cause to arrest him after

executing their search warrant. He claims they did not, and so he seeks to suppress the $1,200 in

drug money subsequently found in his underwear as fruit of an unlawful arrest. See United States

v. Chagoya-Morales, 859 F.3d 411, 417 (7th Cir. 2017) (“The exclusionary rule, which permits


                                                            
2
   This ATF agent joined Detective Dupont in conducting the investigation, however, Detective Dupont
testified that he does not know the agent’s name, and the agent’s verbal introduction captured in the
interview recording is inaudible.

                                                   3
trial courts to exclude unlawfully seized evidence, encompasses both the ‘primary evidence

obtained as a direct result of an illegal search or seizure’ and ‘evidence later discovered and

found to be derivative of an illegality,’ the so-called ‘fruit of the poisonous tree.’”) (quoting

Segura v. United States, 468 U.S. 796, 804 (1984)). But because ample probable cause supported

Sylvester’s arrest, his request will be denied.

       A police officer has probable cause for an arrest if, at the time of the arrest, the “facts and

circumstances within the officer’s knowledge … are sufficient to warrant a prudent person, or

one of reasonable caution, in believing, in the circumstances shown, that the suspect has

committed, is committing, or is about to commit an offense.” Michigan v. DeFillippo, 443 U.S.

31, 37 (1979); Gonzalez v. City of Elgin, 578 F.3d 526, 537 (7th Cir. 2009). “‘[A] finding of

probable cause does not require evidence sufficient to support a conviction, nor even evidence

demonstrating that it is more likely than not that the suspect committed a crime.’” United States

v. Williams, 627 F.3d 247, 252 (7th Cir. 2010) (quoting United States v. Funches, 327 F.3d 582,

587 (7th Cir. 2003)). “Probable cause … ‘is a fluid concept that relies on the common-sense

judgment of the officers based on the totality of the circumstances.’” Jones v. City of Elkhart,

737 F.3d 1107, 1114 (7th Cir. 2013); Thayer v. Chiczewski, 705 F.3d 237, 246 (2012) (quoting

United States v. Reed, 443 F.3d 600, 603 (7th Cir. 2006)). In determining whether probable

cause exists, a court does not evaluate “the facts as an omniscient observer would perceive

them,” but rather “as they would have appeared to a reasonable person in the position of the

arresting officer.” Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006); Chelios v.

Heavener, 520 F.3d 678, 686 (7th Cir. 2008).

       At the hearing, Special Agent Johnson testified that he determined Sylvester should be

placed under arrest because the officers had probable cause to believe that he was committing the



                                                  4
Indiana state crime of visiting a common nuisance. In Indiana, a person who knowingly or

intentionally visits a building, structure, or other place used for the manufacture, storage, sale,

delivery, or use of a controlled substance commits visiting a common nuisance, a Class B

misdemeanor. Ind. Code. §§ 35-45-1-5(a)(3), (b)(1)(C). According to Special Agent Johnson, he

made the decision to arrest based on the fact that the officers saw drug paraphernalia and

“pounds” of methamphetamine in the open immediately upon entering the house. That evidence,

coupled with the officers’ previous observations of traffic patterns at the house during the staged

drug buys, led them to believe that the house was a source of drug supply—in essence, a drug

house. Furthermore, Sylvester could not have been in the house without knowing that it was

indeed used for the supply, sale, storage, etc. of controlled substances given the conspicuousness

of the drugs, baggies, and scales. The bag of methamphetamine was situated directly to the left

of the house’s front door, and the drug paraphernalia was found only a few steps from the

house’s back door (in the kitchen). Given the location of these items near the two external

doorways and the house’s small size, anyone entering or occupying the house could not have

ignored them. Therefore, the Court agrees that the officers had probable cause to arrest Sylvester

for visiting a common nuisance. See United States v. Bullock, 632 F.3d 1004, 1021-23 (7th Cir.

2011) (holding officers had probable cause to arrest defendant for visiting a common nuisance

under Indiana law after defendant exited a suspected drug house; subsequent search of house

revealed marijuana in plain view on dining room table, such that anyone walking through the

house could not have overlooked its presence).

       But regardless of Special Agent Johnson’s stated basis for arrest, probable cause likewise

existed for him to arrest Sylvester for possession of methamphetamine—a felony in Indiana.

Indeed, “[a]n arrest is constitutional if it is made with probable cause for an offense, even if the



                                                  5
arresting officer’s stated or subjective reason for the arrest was for a different offense.”

Muhammad v. Pearson, 900 F.3d 898, 908 (7th Cir. 2018) (emphasis added and citing

Devenpeck v. Alford, 543 U.S. 146, 153 (2004)). In other words, Special Agent Johnson’s

subjective reason for arresting Sylvester “need not be the criminal offense as to which the known

facts provide probable cause.” Devenpeck, 543 U.S. at 143.

       Under Indiana law, “[a] person who, without a valid prescription or order of a practitioner

acting in the course of the practitioner’s professional practice, knowingly or intentionally

possesses methamphetamine (pure or adulterated) commits possession of methamphetamine.”

Ind. Code § 35-48-4-6.1(a). A conviction for possession of methamphetamine may be supported

by proof of actual or constructive possession. Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999).

Constructive possession hinges on a showing that a defendant “has both (1) the intent to maintain

dominion and control and (2) the capability to maintain dominion and control over the

contraband.” Id. “The State must demonstrate the defendant’s knowledge of the presence of the

[methamphetamine] to prove the intent element.” Armour v. State, 762 N.E.2d 208, 216 (Ind. Ct.

App. 2002) (citing id.). Where, as here, the defendant does not have exclusive dominion and

control over the premises that contains the contraband, this knowledge may be inferred from

additional circumstances, such as: (1) incriminating statements by the defendant; (2) attempted

flight or furtive gestures; (3) a drug manufacturing setting; (4) proximity of the defendant to the

drugs; (5) drugs in plain view; and (6) location of the drugs in close proximity to items owned by

the defendant. Mack v. State, 23 N.E.3d 742, 759 (Ind. Ct. App. 2014) (citations omitted). The

second element (capability to control) requires a showing that the defendant “is able to reduce

the controlled substance to his personal possession.” Armour, 762 N.E.2d at 216 (citation

omitted).



                                                  6
        In Armour, the Indiana appellate court determined that officers had probable cause to

arrest the defendant for constructive possession of cocaine. See generally, id. In that case, the

defendant and two other individuals occupied a hotel room. Even though the defendant was not

the registered guest assigned to the room, the arresting officer nonetheless had probable cause to

arrest him after observing in plain view a crack pipe lying on the bed, a black bag with test tubes

in it, plastic baggies, a white/yellow residue on the table, and a bag containing what appeared to

be marijuana. Id. at 215. The court determined that, given the defendant’s close proximity to the

drugs in plain view, “he was clearly aware that the cocaine was in the room and could have

reduced the cocaine to his personal possession.” Id. at 216.

        Upon entering the house here, as mentioned above, the officers were confronted by a

clear, open shopping bag containing a large quantity of methamphetamine.3 The bag was sitting

on the living room couch. Next to this bag, also on the couch, was a small digital scale. In the

adjacent kitchen, officers observed drug paraphernalia resting in the open atop a black

microwave, including another digital scale, a measuring cup, and plastic baggies. These items, as

well as the surface of the microwave, were covered in a white powdery residue. Sylvester came

out of a bedroom with his hands up; the bedroom was located adjacent to the living room, mere

feet from both the methamphetamine and paraphernalia. Special Agent Johnson testified that the

officers observed a bag of marijuana in the open as well.

        Plainly, these circumstances provided the officers with probable cause to arrest Sylvester

not only for visiting a common nuisance, but also for possessing methamphetamine. Although

Sylvester did not have exclusive control over the premises, the officers could infer his


                                                            
3
   Special Agent Johnson testified that his belief that this bag contained methamphetamine was
strengthened by the fact that investigators had just staged a purchase of methamphetamine sourced from
that same house.

                                                   7
knowledge of and intent to control the methamphetamine based on his close proximity to the

drugs, the drugs being in plain view, and the fact that the officers had discovered a drug

manufacturing setting. See Mack, 23 N.E.3d at 759. And, as in Armour, Sylvester’s close

proximity to methamphetamine in plain view supports a finding that he could have reduced it to

his actual possession. See 762 N.E.2d at 216. Thus, the officers had probable cause to arrest

Sylvester for possession of methamphetamine, albeit constructive possession.

        Contrary to Sylvester’s overarching position, the officers did not arrest him solely

because of his propinquity to illegality, which, without more, would be insufficient to support

probable cause. Ybarra v. Illinois, 444 U.S. 85, 91 (1979). Here, the officers had more. The

officers observed Sylvester, Spears, and Sanders exiting a bedroom only a few feet away from

large amounts of methamphetamine. This, coupled with the open nature of the drugs and

paraphernalia, could lead a reasonable person to conclude that Sanders and/or Spears trusted

Sylvester enough to involve him in distributing methamphetamine. See United States v. Pace,

898 F.2d 1218, 1239-40 (7th Cir. 1990) (rejecting defendant’s reliance on Ybarra and finding

probable cause where police observed two codefendants exiting a room in which officers found

drugs and money and because homeowner trusted them “enough to have them at his home with

the money and cocaine out in the open,” which “could lead a reasonable person to conclude that

it was reasonably probable that [the two codefendants] were involved in a large-scale cocaine

deal with [the homeowner].”).4

                                                            
4
   See also United States v. Nelson, where the Seventh Circuit relied on its decision in Pace and held:

        The police had probable cause to arrest Nelson at Tompkins’s home because, unlike
        Ybarra, the arrest here is based on more than his “mere presence” near criminal activity
        in a public place of lawful business. Nelson was present in a private dwelling that, with
        its drug paraphernalia, drug transactions, lack of furnishings and no running water,
        appeared to have no lawful purpose. In United States v. Pace, 898 F.2d 1218, 1240 (7th
        Cir. 1990), we rejected the defendants’ argument that the police lacked probable cause to

                                                     8
        Sylvester further believes the officers unlawfully arrested him because their bases for

probable cause—visiting a common nuisance and/or possessing methamphetamine—do not

match the offenses for which the government ultimately charged him: distribution of and

conspiracy to distribute methamphetamine. This argument does not persuade the Court; indeed, it

runs counter to established Circuit precedent: “‘[A]n arrest may be perfectly reasonable even if

the police officer ultimately does not charge the suspect for the offense giving rise to the

officer’s probable cause determination.’” United States v. Burks, 490 F.3d 563, 565 (7th Cir.

2007) (quoting United States v. Woody, 55 F.3d 1257, 1268 (7th Cir. 1995)). Here, the officers

had probable cause to arrest Sylvester for one or more offenses. That the officers may have

subsequently uncovered additional evidence leading to drug distribution charges does not

retroactively erase their earlier probable cause determination. For example, the Woody court

noted that, “[i]ndeed, many perpetrators of violent crimes are apprehended when stopped for

routine traffic violations.” 55 F.3d 1257, 1268. The same rationale applies to suspected drug

dealers initially arrested for lesser drug offenses.

        At the hearing, defense counsel additionally made a passing argument that Special Agent

Johnson, as a federal agent, had no authority to direct the other officers to arrest Sylvester for the

state misdemeanor of visiting a common nuisance. “Whether an officer is authorized to make an


                                                            
               arrest them where officers executing a search warrant for a home suspected to be a site
               for drug-dealing observed the defendants exiting rooms in which the police found large
               quantities of either drugs or money out in the open. We reasoned that these observations,
               combined with the fact that the homeowner trusted the defendants enough to have them
               in his home while the money and cocaine were out in the open, could lead a reasonable
               person to conclude that the defendants were involved in a cocaine deal with the owner.
               Id. Here, similarly, Tompkins appeared to trust Nelson enough not to hide his drug
               dealing and paraphernalia, giving Nelson ready access to that paraphernalia at a private
               site that appeared to be a place specifically for drug dealing. These facts supported an
               inference that Nelson himself might be a drug customer or dealer.

385 Fed. App’x 566, 569 (7th Cir. 2010).

                                                        9
arrest ordinarily depends, in the first instance, on state law.” DeFillippo, 443 U.S. at 36 (citations

omitted). Indiana law authorizes federal agents to make warrantless arrests for felonies—but not

misdemeanors—either committed or about to be committed (or attempted) in their presence. Ind.

Code § 35-33-1-1(b). The only apparent exception to this rule is where a federal agent has been

deputized by a local law enforcement officer, id. § 35-31.5.2.185(1)(2), but the record does not

indicate as much with respect to Special Agent Johnson.

        But defense counsel’s argument does not impact the outcome here. As discussed above,

Special Agent Johnson had probable cause to arrest Sylvester not only for the misdemeanor

offense of visiting a common nuisance, but also for felony possession of methamphetamine—a

crime for which Indiana expressly permits federal agents to arrest. Moreover, the Supreme Court

has rejected counsel’s distinction, holding that “warrantless arrests for crimes committed in the

presence of an arresting officer are reasonable under the Constitution, and that while States are

free to regulate such arrests however they desire, state restrictions do not alter the Fourth

Amendment’s protections.” Virginia v. Moore, 553 U.S. 164, 176 (2008); see also United States

v. Brewer, 915 F.3d 408, 414-15 (7th Cir. 2019) (citing Moore, confirming that “state law does

not by proxy heighten the Fourth Amendment’s protections,” and holding that the Fourth

Amendment provides no remedy for a task force’s noncompliance with a state-based warrant’s

geographical restriction).5 Put another way, a police officer (state or federal) does not violate the


                                                            
5
   In reaching the conclusion in Moore, Justice Scalia explained how “linking Fourth Amendment
protections to state law,” as defense counsel seeks to do here, “would cause them to ‘vary from place to
place and from time to time.’” 553 U.S. at 176 (quoting Whren v. United States, 517 U.S. 806, 815
(1996)). And to illustrate these concerns, the Moore Court discussed a hypothetical situation directly
relevant to the joint federal and state nature of the task force in this case: “Even at the same place and
time, the Fourth Amendment’s protections might vary if federal officers were not subject to the same
statutory constraints as state officers.” 553 U.S. at 176 (emphasis added). That is precisely the thrust of
defense counsel’s argument, but this “silver platter doctrine” would pose practical difficulties by
imposing “more stringent limitations on federal officers than on state police acting independent of them.”
Id. (citing Elkins v. United States, 364 U.S. 206, 210-12 (1960)). Indeed, even though the Supreme Court

                                                    10
Fourth Amendment by making an arrest that is supported by probable cause on the one hand yet

prohibited by state law on the other. Therefore, Special Agent Johnson’s status as a federal

officer has no bearing on the constitutionality of Sylvester’s arrest for a state offense.6

        The officers had probable cause to arrest Sylvester for visiting a common nuisance, or

alternatively, for felony possession of methamphetamine. That federal authorities subsequently

charged him as part of a conspiracy to distribute methamphetamine does not undermine the

constitutional basis for his arrest, nor does the fact that a federal agent oversaw the operation and

directed others to arrest Sylvester. Absent a violation of Sylvester’s Fourth Amendment rights,

the drug money officers later found in his underwear will not be suppressed.7

B.      Miranda

        Sylvester next argues that Detective Dupont and the unnamed ATF agent committed

multiple violations of his Fifth Amendment rights while interviewing him at the police station. 

The Fifth Amendment of the United States Constitution provides that no person “shall be

compelled in any criminal case to be a witness against himself.” U.S. Const. amend V. Anyone

“questioned by law enforcement officers after being ‘taken into custody or otherwise deprived of

his freedom of action in any significant way’ must first ‘be warned that he has a right to remain

                                                            
in DeFillippo pinned an officer’s statutory authority to arrest to state law, it still made clear that “a
warrantless arrest satisfies the Constitution so long as the officer has ‘probable cause to believe that the
suspect has committed or is committing an offense.’” Moore, 553 U.S. at 173 (quoting DeFillippo, 443
U.S. at 36)).
6
  Counsel’s argument also overlooks the facts that Special Agent Johnson worked in concert with state
and local police during this operation as part of a county task force, and that Sylvester was handed over to
local law enforcement after being placed under arrest. The Court need not parse the impact of these
details, however, given the Supreme Court’s overriding holding in Moore.
7
 Because of this, the Court similarly will not suppress Sylvester’s post-arrest statements made to police
as fruit of an unlawful arrest—a prospective argument Sylvester alludes to in his briefing. [DE 41 at 10]
Whether the interviewing officers violated Sylvester’s Fifth Amendment rights, however, will be
discussed separately.


                                                      11
silent, that any statement he does make may be used against him, and that he has a right to the

presence of an attorney, either retained or appointed.’” Stansbury v. California, 511 U.S. 318,

322 (1994) (per curiam) (quoting Miranda v. Arizona, 384 U.S. 436, 444 (1966)).8

        Specifically, Sylvester maintains that the officers impermissibly asked him questions

before providing a Miranda warning and used an improper two-step interview tactic, asked him

questions despite his refusal to sign a written acknowledgement of his rights, and continued to

ask him questions after he unequivocally invoked his right to remain silent. As a result of these

perceived violations, Sylvester seeks to suppress his entire statement provided to the officers on

November 5, 2018. The Court agrees with Sylvester that any recorded statements he made after

invoking his rights should be suppressed. For the following reasons, however, the Court will not

suppress any portions of the interview preceding that moment.

        1. Statements Made Prior to Miranda Warning

        First, Sylvester argues that the officers impermissibly began their interview prior to

advising him of his Fifth Amendment rights. A review of the interview recording, however,

reveals that the officers limited their pre-Miranda questions to biographical information. The

Seventh Circuit has squarely approved of law enforcement inquiring about such details in

advance of giving a suspect his Miranda warnings:

        Although the defendants had not yet been given their Miranda warnings when
        they were asked these biographical questions, we do not think there was any Fifth
        Amendment violation, given that the sorts of questions posed (soliciting, e.g.,
        their names, birth dates and/or ages, and places of residence)—the same sorts of
        questions that would be posed in booking any arrested individual—are not the sort
        of questions that one would expect to yield incriminating information. See United
        States v. Edwards, 885 F.2d 377, 385-86 (7th Cir. 1989); see also United States v.
        Westbrook, 125 F.3d 996, 1003 (7th Cir. 1997); United States v. Kane, 726 F.2d
        344, 349 (7th Cir. 1984).


                                                            
8
   The parties do not dispute that Sylvester was in custody for Miranda purposes.

                                                    12
United States v. Paxton, 848 F.3d 803, 813 (7th Cir. 2017).9 At the hearing, however, Sylvester’s

counsel pointed to a specific item asked about by the officers that he believes falls outside the

realm of permitted biographical questioning: whether Sylvester goes by the nickname “Fudge.”

Officers asked this twice before reading Sylvester his Miranda rights: once at 14:4510 and again

approximately two minutes later. At no point did they ask it again. In response, Sylvester did not

acknowledge going by that alias but simply stated that his name is Maurice (his legal name).

Detective Dupont testified that he was not involved in the underlying investigation leading to

Sylvester’s arrest and that he asked this and other identifying questions as a means to verify

whether Sylvester was indeed who he claimed to be.

        Sylvester’s concerns do not warrant suppression of his pre-Miranda statements. Included

among the permissible biographical questions discussed by the Seventh Circuit in Paxton are

questions relating to a defendant’s nicknames:

        The requirements of Miranda do not attach to the taking of a defendant’s aliases
        [during the course of booking]. The Fifth Amendment prohibits only compelled
        testimony, and the fact that defendant has certain identifying characteristics which
        police officials record does not render the disclosure of those characteristics
        testimonial in character. Schmerber v. California, 384 U.S. 757, 86 S. Ct. 1826,
        16 L.Ed.2d 908 (1966). An alias is as much an identifying characteristic as a
        defendant’s voice or handwriting, and the Supreme Court has held that the
        compelled production of voice or handwriting exemplars does not violate the
        Fifth Amendment. United States v. Dionisio, 410 U.S. 1, 93 S. Ct. 764, 35
        L.Ed.2d 67 (1973); Gilbert v. California, 388 U.S. 263, 87 S. Ct. 1951, 18
        L.Ed.2d 1178 (1967).

United States v. Prewitt, 553 F.2d 1082, 1085-86 (7th Cir. 1977); see also United States v. Lee,

618 F.3d 667 (7th Cir. 2010) (affirming district court’s refusal to suppress defendant’s answers

                                                            
9
   In no way does Paxton (or any of the other cases reviewed by the Court) limit pre-Miranda biographical
questioning simply to a suspect’s legal name and date of birth, as defense counsel suggested during the
hearing.
10
 This number represents the time of day as shown on the recording, and not, for example, fourteen
minutes and forty-five seconds into the recording itself.

                                                   13
to pre-Miranda questions that sought information regarding his nicknames; defendant’s answers

contained nothing incriminating).11 Defense counsel argues that eliciting information about the

nickname “Fudge” could incriminate Sylvester based on data recovered from cell phones found

at the house, but Detective Dupont had no involvement in the underlying investigation resulting

in Sylvester’s arrest and had only been called in that same day for the limited purpose of

interviewing Sylvester; nothing in the record suggests Detective Dupont had any reason to know

the significance of the nickname “Fudge.”12 In the absence of any such knowledge, asking

Sylvester whether he goes by that alias produces no Fifth Amendment violation. See Rhode

Island v. Innis, 446 U.S. 291, 301 (1980) (“The term ‘interrogation’ under Miranda refers not

only to express questioning, but also to any words or actions on the part of the police (other than

those normally attendant to arrest and custody) that the police should know are reasonably likely

to elicit an incriminating response from the suspect.”) (emphasis added); see also Lee, 618 F.3d

at 677-78 (“[A] Miranda violation does not occur when officers question a defendant only to a

limited extent for personal data required as part of the processing normally attendant to arrest




                                                            
11
    The Seventh’s Circuit’s approach here is in accord with several of its sister courts. See, e.g., United
States v. Brown, No. 07-1341-cr, 2008 WL 4585325, at *3 (2d Cir. Oct. 14, 2008) (finding no Miranda
violation where “defendant was asked a series of questions from a standard police booking form,
including whether she had any nicknames or aliases,” and she provided a nickname; “the fact that her
answer was useful for investigatory as well as booking purposes does not render her answer
inadmissible.”); United States v. Washington, 462 F.3d 1124, 1133 (9th Cir. 2006) (“Asking about a
nickname, even if it is for identification purposes, is no different from simply asking for a suspect’s name.
Questions about a person’s identity are not unconstitutional even if identification of the person may help
lead to the prosecution of that person for a crime.”); Untied States v. Fenner, No. 93-5955, 1994 WL
637257 (4th Cir. Nov. 15, 1994) (holding that detective’s questions regarding defendant’s nicknames and
defendant’s related answers fell within the booking exception to Miranda).
 
12
  Specifically, the government believes a cell phone recovered at the house to be Sylvester’s because
several witnesses have apparently confirmed that he goes or went by the nickname of “Fudge,” and data
from multiple other cell phones recovered at the house list the contact “Fudge” in reference to this
phone’s number. But again, nothing in the record suggests Detective Dupont had any reason to know this.
Meanwhile, Sylvester denies ownership of this phone.

                                                     14
and custody since these types of questions would not reasonably be expected to elicit

incriminating responses.”) (citing United States v. Kane, 726 F.2d 344, 349 (7th Cir. 1984)).

       Furthermore, although Sylvester’s responses to Detective Dupont’s questions did not

confirm that he ever used the nickname “Fudge,” even if Sylvester answered in the affirmative,

that would not suddenly create a constitutional violation out of Detective Dupont’s otherwise

routine biographical questions. See United States v. Knope, 655 F.3d 647, 652 (7th Cir. 2011)

(holding police were not required to provide Miranda warnings to suspect before asking him

where he lived, even though they obtained a search warrant based on his response which led

them to incriminating evidence, because asking for his address was a proper booking question);

Lee, 618 F.3d at 678 (Biographical questions that carry incriminatory potential “need not always

be impermissible pre-Miranda.”).

       Moreover, the record here does not support a secondary and related argument raised by

Sylvester: that investigators utilized an improper multi-step interview process to violate his Fifth

Amendment rights. In determining whether such impermissible questioning took place, courts

look to two tests set forth in Missouri v. Seibert, 542 U.S. 600 (2004). First, “[u]nder Justice

Kennedy’s intent-based test, when an interrogator uses a two-step interrogation strategy, which is

predicated upon deliberately withholding Miranda warnings in order to get a confession, post-

warning statements that are related to the substance of pre-warning statements must be excluded

in the absence of specific, curative steps.” Lee, 618 F.3d at 678 (citing id at 621 (Kennedy, J.

concurring)). In the present case, however, there is no evidence that the interviewing officers

deliberately chose to use the alleged two-step procedure to obtain a confession or other

incriminating statements. See id. (holding police did not use improper multi-step interview




                                                 15
technique under Justice Kennedy’s rubric where the record contained no evidence of a deliberate

choice by officers to use such a procedure).

       Second, under the Seibert plurality’s test, the key question is whether “Miranda warnings

delivered midstream could be effective enough to accomplish their object.” 542 U.S. at 615.

Consideration of the following factors guides this analysis: “the completeness and detail of the

questions and answers in the first round of interrogation, the overlapping content of the two

statements, the timing and setting of the first and the second, the continuity of police personnel,

and the degree to which the interrogator's questions treated the second round as continuous with

the first.” Id. Under almost identical circumstances as here, the Lee panel held that no improper

two-step questioning occurred under the plurality’s test, either:  

       [W]hile the first and second rounds of questions were asked consecutively
       without a temporal break, there was a clear division between the questions being
       answered for the personal-history record and the ensuing interrogation. Not only
       were the questions separated by the reading of Miranda rights, but they were
       different in substance since the personal-history report focused on background
       questions, while the post-warning interrogation focused on the details of Lee’s
       drug-related charges.

618 F.3d at 678-79. All of the same is true in the instant case; the interviewing officers limited

their pre-Miranda questions to biographical information, read Sylvester his rights, and then

noticeably switched gears to focus on his connection to the drug house.

       Overall, the absence of any incriminatory response from Sylvester as to whether he even

goes by “Fudge” calls into question the applicability of his secondary argument altogether. As

the plurality in Seibert noted, the whole point of a two-step interrogation “is that with one

confession in hand before the warnings the interrogator can count on getting its duplicate, with

trifling additional trouble.” 542 U.S. at 613. Here, the officers obtained nothing but biographical

information while questioning Sylvester before reading him his rights. Absent evidence that



                                                 16
Sylvester made any incriminatory statements before receiving his Miranda warning, Sylvester’s

secondary argument carries little weight. See Lee, 618 F.3d at 679.

       For these reasons, the Court will deny Sylvester’s request to suppress his interview

statements made prior to when Detective Dupont advised him of his Fifth Amendment rights.

       2. Statements Made After Miranda Warning

       Sylvester next argues that his post-Miranda statements should be suppressed because he

did not waive his Fifth Amendment rights. A defendant’s “statement during a custodial

interrogation is inadmissible at trial unless the prosecution can establish that the accused ‘in fact

knowingly and voluntarily waived Miranda rights’ when making the statement.” Berghuis v.

Thompkins, 560 U.S. 370, 382 (2010) (citation and alteration omitted). Knowing waiver requires

“a full awareness of both the nature of the right being abandoned and the consequences of the

decision to abandon it.” Id. (citation omitted).

       Based on the interview recording, the officers confirmed that Sylvester could read and

write in the English language, and Detective Dupont read Sylvester his Miranda advisement

from a form at 14:48. Sylvester acknowledged verbally that he understood his rights at 14:49, but

then declined to put his signature on the form. The officers recognized that Sylvester did not

wish to sign the form, but still asked, “You’re still good with talking to us?” Sylvester

responded, “Yeah, I mean …,” shrugged his shoulders, and slightly nodded his head in the

affirmative. He then proceeded to answer two full minutes’ worth of questions posed by the

officers, up until telling them, “I don’t wanna answer no questions.” Based on Sylvester’s

conduct and discourse with the officers, the Court concludes that he waived his Fifth

Amendment rights up until the point where he declared that he did not want to answer any more

questions. “Willingness to answer questions, even in the absence of a signed waiver, can be



                                                   17
viewed as impliedly waiving one’s rights.” Lee, 618 F.3d at 676; see also United States v. Smith,

218 F.3d 777, 781 (7th Cir. 2000) (holding that “a Miranda waiver need not be express. It may

be inferred from a defendant’s understanding of her rights coupled with a course of conduct

reflecting her desire to give up her right to remain silent”).

       Here, although he refused to sign the Miranda form, Sylvester expressed a willingness to

talk with the officers and indeed proceeded to answer multiple questions thereafter. Therefore,

the statements made during this portion of Sylvester’s interview will not be suppressed. See

United States v. Terry, 915 F.3d 1141, 1146 (7th Cir. 2019) (holding defendant did not waive his

Fifth Amendment rights where he acknowledged understanding those rights, refused to sign

Miranda form, gave verbal indication that he was willing to talk, and proceeded to answer

agents’ questions; noting that Berghuis squarely foreclosed argument for waiver under these

circumstances); see also United States v. Stewart, 902 F.3d 664, 678-79 (7th Cir. 2018) (holding

that even where a person appears to nod in the negative but then continues to talk, officers need

not cease questioning).

       3. Statements Made After Invoking Right to Silence

       This brings the Court to Sylvester’s third Fifth Amendment challenge, that the

interviewing officers impermissibly continued questioning him after he made an unambiguous

invocation of his right to remain silent. As stated above, shortly after 14:52, Sylvester told the

officers, “I don’t wanna answer no questions.” Detective Dupont then asked, “You don’t want to

answer any questions?” and Sylvester responded in the negative with “hmm-mm” and by

shaking his head “no.” Despite this exchange, the officers continued to interview Sylvester (or at

least attempted to interview him) for another four minutes. The government conceded at the

hearing that Sylvester unambiguously invoked his right to silence and that the questioning should



                                                  18
have ceased immediately thereafter. See Bobo v. Kolb, 969 F.2d 391, 396 (7th Cir. 1992) (“Once

a suspect has exercised his right to silence, the police must abide by this decision and end the

interrogation.”). Therefore, any statements made after this point in the interview recording will

be suppressed.

                                         CONCLUSION

       For all these reasons, the Court GRANTS Sylvester’s request to suppress the portion of

his recorded interview that occurred following the unambiguous invocation of his right to remain

silent. The Court DENIES all other requested relief contained in his two motions to suppress.

[DE 41; DE 42]

       SO ORDERED.

       ENTERED: April 9, 2019


                                                     /s/ JON E. DEGUILIO
                                              Judge
                                              United States District Court




                                                19
